DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 8/13/2021.  Claims 1-18 and 21-25 remain pending.  Claims 1, 10, 13, 18 and 22 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant has amended the claim to include the limitation of “at least one fastener coupled to the rail member and the block member, the at least one fastener is arranged to connect the rail member to the block member” in each of the independent claims.
Applicant's amendment to recite at least one fastener coupled to the rail member and the block member, the at least one fastener is arranged to connect the rail member to the block member has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection in view of Xu (CN 105443807 A) have not been found persuasive. Xu in view of Chien-Chuan (US 5,967,188) as stated below in the 103 rejection teaches at least one fastener coupled to the rail member and the block member, the at least one fastener is arranged to connect the rail member to the block member.
a rail member including a fluid passage in fluid communication between the fluid inlet and each fluid injector for providing a fluid to each of the fluid injectors as recited in each independent claim.  However, as can be seen clearly throughout the figures, the rail member (the portion of 100 at the bottom) does have fluid passageways which communicate fluid from the inlet (10) to the fluid injectors (each of the valves controlling fluid flow between 22 and 43 comprising at least 50, 60, 61, 62).  In particular, see Fig. 3.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-9, 12, 13, 15-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105443807 A) in view of Chien-Chuan (US 5,967,188).
Regarding claim 1, Xu discloses a manifold assembly (Fig. 3) for a camera wash system of an autonomous vehicle (the manifold of Xu is capable of being used for a camera wash system of an autonomous vehicle), comprising: a fluid inlet (10); a plurality of fluid injectors (each of the valves controlling fluid flow between 22 and 43 comprising at least 50, 60, 61, 62 which cooperates with 65 but not including 62 which cooperates with 44; Fig. 5), each fluid injector configured to switch between an open state (as shown in Fig. 5) in which fluid passes through the fluid injector and a closed state (the state in which 62 is seated against 65 such that no fluid flows from 40 to 43) in which fluid does not pass through the fluid injector; a block member (the portion of 100 at the top with reference to Fig. 2) configured to hold the fluid injectors in a fixed position (Fig. 3); and a rail member (the portion of 100 at the bottom with reference to Fig. 2) including a fluid passage (22) in fluid communication between the fluid inlet and each fluid injector for providing a fluid to each of the fluid injectors (Fig. 3), wherein each fluid injector is a single unitary component (each of the fluid injector is a single component and formed of one or more units) that is removably disposed within the block member and the rail member and is a separate component from the block member and the rail member (Figs. 1-5), the single unitary component being individually removable from the block member and the rail member (see how each of the fluid injectors can be removed from 100 as best shown in Fig. 2), but fails to disclose at least one fastener coupled to the rail member and the block member, the at least one fastener is arranged to connect the rail member to the block member.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Xu to include fasteners to couple the rail member to the block member in order to provide a reliable and secure means for coupling.
Regarding claim 2, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 1, wherein the block member includes a plurality of apertures (the aperture at 651 allowing fluid into the block member from 22), each aperture receiving a portion of a fluid injector therein. (Fig. 5)
Regarding claim 3, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 2, further comprising a plurality of fluid outlets (43), each fluid outlet extending from the block member and in fluid communication with a corresponding aperture of the block member and fluid injector received therein, the fluid inlet, the rail member, the fluid injectors and the fluid outlets forming a plurality of fluid paths through the manifold assembly. (Figs. 3 and 5)
Regarding claim 4, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 3, wherein the fluid outlets are integrally formed as a unitary member with the block member. (Figs. 3 and 5)
Regarding claim 5, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 3, wherein each fluid outlet is mechanically attached to and forms part of a corresponding fluid injector. (Figs. 3 and 5; see how the fluid outlets are 
Regarding claim 6, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 3, wherein each fluid outlet is attached to and extends from the block member. (Figs. 3 and 5; see how the fluid outlets are integrally formed with the block member such that they necessarily are attached to and extend from the block member)
Regarding claim 7, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 1, wherein the fluid inlet forms part of the rail member (Fig. 3) and the rail member further includes a plurality of cup members (the portion of the rail member formed around each 40), each cup member receives therein a fluid inlet portion of a respective one of the plurality of fluid injectors. (Figs. 3 and 5)
Regarding claim 8, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 7, wherein the fluid passage is in fluid communication with the fluid inlet and each cup member. (Figs. 3 and 5)
Regarding claim 9, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 8, further comprising a fluid outlet (the outlet portion of the rail member at the downstream portion of 40), wherein the fluid inlet and the fluid outlet are formed as part of the rail member, and wherein the fluid passage is in fluid communication between the fluid inlet and the fluid outlet. (Figs. 3 and 5)
Regarding claim 12, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 1, further comprising at least one through-hole (the hole indicated through the portion of the block member by leader line 100 in Fig. 2) defined in the block 
Regarding claim 13, Xu discloses a manifold system (Fig. 1) for providing fluid to cameras and sensors in a vehicle for washing the cameras and sensors (the manifold of Xu is capable of being used for a camera wash system of an autonomous vehicle), the manifold system comprising: at least one manifold assembly (Fig. 3), the at least one manifold assembly comprising a fluid inlet (10) and a first fluid outlet (one of 43 connected to 22 with reference to Fig. 3); a plurality of fluid injectors (each of the valves controlling fluid flow between 22 and 43 comprising at least 50, 60, 61, 62 which cooperates with 65 but not including 62 which cooperates with 44; Fig. 5), each fluid injector configured to switch between an open state (as shown in Fig. 5) in which fluid passes through the fluid injector and a closed state (the state in which 62 is seated against 65 such that no fluid flows from 40 to 43) in which fluid does not pass through the fluid injector; a block member (the portion of 100 at the top with reference to Fig. 2) configured to hold the fluid injectors in a fixed position (Fig. 3); and a rail member (the portion of 100 at the bottom with reference to Fig. 2) coupled between the fluid inlet and each fluid injector for providing a fluid received at the fluid inlet to each of the fluid injectors, wherein each fluid injector is a single unitary component (each of the fluid injector is formed of one or more units) that is removably disposed within the block member and the rail member and is a separate component from the block member and the rail member (Figs. 1-5), the single unitary component being individually removable from the block member and the rail member (see how each of the fluid injector can be removed from 100 as best shown in Fig. 2), but fails to disclose at least one fastener 
Chien-Chuan teaches at least one fastener (70) coupled to the rail member (20) and the block member (10), the at least one fastener is arranged to connect the rail member to the block member. (Col. 3, lines 60-67; Fig. 6)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Xu to include fasteners to couple the rail member to the block member in order to provide a reliable and secure means for coupling.
Regarding claim 15, Xu in view of Chien-Chuan further discloses the manifold system of claim 13, wherein the block member of each at least one manifold assembly comprises a plurality of apertures (the aperture at 651 allowing fluid into the block member from 22), each aperture receiving a portion of a respective one of the plurality of fluid injectors therein. (Fig. 5)
Regarding claim 16, Xu in view of Chien-Chuan further discloses the manifold system of claim 13, wherein each at least one manifold assembly further comprises a plurality of second fluid outlets (43 connected via 23 as shown in Fig. 3), each second fluid outlet extending from the block member and is in fluid communication with a corresponding aperture of the block member and fluid injector received therein, the fluid inlet, the rail member, the fluid injectors and the second fluid outlets forming a plurality of fluid paths through the manifold assembly. (Figs. 3 and 5)
Regarding claim 17, Xu in view of Chien-Chuan further discloses the manifold system of claim 13, wherein the fluid inlet forms part of the rail member (Fig. 3), the rail 
Regarding claim 21, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 1, wherein each fluid injector comprises a valve assembly (60, 62 and the seat portion which 62 abuts against in the closed position) including a valve seat (the seat portion which 62 abuts against in the closed position) and a valve needle (60 is interpreted as being a valve needle in the same manner as the Applicant’s valve is a valve needle), an actuator unit (the solenoid including 61) operatively coupled to the valve needle of the valve assembly so that the actuator unit controls the valve needle to be moved between a first position (as shown in Fig. 5) spaced from the valve needle when the fluid injector is in the open state and a second position (the position in which 62 abuts against the seat when the valve is lowered from the position as shown in Fig. 5) in which the valve needle contacts the valve seat when the fluid injector is in the closed state (last paragraph of page 8 and all of page 9), the actuator unit and the valve assembly each comprising fluid injector parts, and an injector housing (the housing portion formed around 61 and including 65 as best shown in Fig. 5) in which the parts of the valve assembly and the actuator unit are disposed, wherein the fluid injector, including the injector housing, is at least partly disposed in the block member and the rail member (Figs. 1-5), wherein the valve needle and valve seat are fully enclosed within the injector housing and is not extendable therefrom (Figs. 1-5; see how the fluid injector is fully enclosed and within the injector housing).

Regarding claim 23, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 3, wherein for each fluid injector, when the fluid injector is in the closed state, fluid cannot pass through the fluid outlet corresponding to the fluid injector. (for the purposes of this claim only, the fluid outlet is being interpreted as 652; Fig. 5)

Regarding claim 25, Xu in view of Chien-Chuan further discloses the manifold assembly of claim 16, wherein when the fluid injectors are in the closed state, fluid cannot pass through the second fluid outlets. (for the purposes of this claim only, the second fluid outlet is being interpreted as 652; Fig. 5)

Claims 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Chien-Chuan and Stewart (US 3,552,436).
Regarding claim 10, Xu in view of Chien-Chuan discloses all of the limitations of claim 1, and further discloses wherein each fluid injector is individually removable from the manifold assembly as the unitary component upon the rail member being disconnected from the block member (as best shown in Fig. 2; see how when the top and bottom portion of 100 are separated, the fluid injectors can be removed), as applied above, but fails to disclose a spacer.
Stewart teaches a manifold assembly (Figs. 1-3) comprising at least one spacer (15) disposed between the rail member and the block member and surrounding the at least one fastener. (Figs. 1-2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the manifold of Xu to include a fastener and spacer as taught by Stewart in order to provide a manifold housing of extremely 
Regarding claim 11, Xu in view of Chien-Chuan discloses all of the limitations of claim 1, as applied above, but fails to disclose the rail member is attached to the block member at a predetermined distance.
Stewart teaches a manifold assembly (Figs. 1-3) wherein the rail member (14) is attached to the block member (17) at a predetermined distance therefrom (the predetermined distance is defined by each intermediate part in between including at least 15, 16, 25, 28, 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the manifold of Xu to such that a predetermined distance is provided between the block member and rail member as taught by Stewart in order to provide a manifold housing of extremely simple construction and ensures the housing is securely attached throughout. (Col. 1, line 21-26 and Col. 1, line 63 through Col. 2, line 37)
Regarding claim 18, Xu in view of Chien-Chuan discloses all of the limitations of claim 13, and further discloses wherein each fluid injector is individually removable from the manifold assembly as the unitary component upon the rail member being disconnected from the block member (as best shown in Fig. 2; see how when the top and bottom portion of 100 are separated, the fluid injectors can be removed), as applied above, but fails to disclose a spacer.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the manifold of Xu to include a fastener and spacer as taught by Stewart in order to provide a manifold housing of extremely simple construction and ensures the housing is securely attached throughout. (Col. 1, line 21-26 and Col. 1, line 63 through Col. 2, line 37)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Chien-Chuan and Romack et al. (US 2015/0183404, hereafter “Romack”).
Regarding claim 14, Xu in view of Chien-Chuan discloses all of the limitations of claim 13, as applied above, but fails to disclose a plurality of manifold assemblies coupled by tubing.
Romack teaches a manifold system (Fig. 10) wherein the at least one manifold assembly comprises a plurality of manifold assemblies (254 and 256), and the manifold system further comprises tubing (including 274, 286, 278, 280, 290, 292) coupled between the manifold assemblies, the tubing comprising a first tube member (290) connected to and disposed between the first fluid outlet of a first manifold assembly (the outlet of 266) of the plurality of manifold assemblies and the fluid inlet of a second manifold assembly (the inlet of 262) of the plurality of manifold assemblies.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the manifold assembly of Xu to include .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753